Name: 2006/436/EC: Commission Decision of 23 June 2006 establishing the CommunityÃ¢ s financial contribution to the expenditure incurred in the context of the emergency measures taken to combat avian influenza in Belgium in 2003 (notified under document number C(2006) 2422)
 Type: Decision_ENTSCHEID
 Subject Matter: environmental policy;  food technology;  agricultural activity;  EU finance;  Europe;  health
 Date Published: 2006-06-27; 2007-05-08

 27.6.2006 EN Official Journal of the European Union L 173/33 COMMISSION DECISION of 23 June 2006 establishing the Communitys financial contribution to the expenditure incurred in the context of the emergency measures taken to combat avian influenza in Belgium in 2003 (notified under document number C(2006) 2422) (Only the French and Dutch texts are authentic) (2006/436/EC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Decision 90/424/EEC of 26 June 1990 on expenditure in the veterinary field (1), and in particular Article 3(3) thereof, Whereas: (1) Outbreaks of avian influenza occurred in Belgium in 2003. The emergence of this disease presented a serious risk for the Community's livestock population. (2) In order to prevent the spread of the disease and to help eradicate it as quickly as possible, the Community should contribute financially towards the eligible expenditure incurred by the Member State under the emergency measures taken to combat the disease, as provided for in Decision 90/424/EEC. (3) Commission Decision 2003/749/EC of 10 October 2003 on the financial contribution from the Community towards the eligible costs of the eradication of avian influenza in Belgium in 2003 (2) granted a financial contribution from the Community to Belgium towards the expenditure incurred under the emergency measures to combat avian influenza implemented in 2003. (4) In accordance with that Decision, a first instalment of EUR 3 000 000 was granted. (5) Pursuant to that Decision, the balance of the Community contribution is to be based on the claims submitted by Belgium on 13 January and 24 March 2004, documents confirming the figures in the claims, and the results of the on the spot checks carried out by the Commission. The amount set out in these claims submitted by Belgium was EUR 18 035 727,78 for which the Community financial contribution may not be higher than 50 % of the total eligible expenditure. (6) In view of these considerations, the total amount of the Communitys financial contribution to the eligible expenditure incurred associated with the eradication of avian influenza in Belgium in 2003 should now be fixed. (7) The results of the checks carried out by the Commission in compliance with the Community veterinary rules and the conditions for granting Community financial support mean the entire amount of the expenditure submitted cannot be recognised as eligible for a Community financial contribution. (8) The last Commissions observations, final conclusions and method of calculating the eligible expenditure were communicated to Belgium on 21 February 2006. (9) The measures provided for in this Decision are in accordance with the opinion of the Standing Committee on the Food Chain and Animal Health, HAS ADOPTED THIS DECISION: Article 1 The total Community financial contribution towards the expenditure associated with eradicating avian influenza in Belgium in 2003 pursuant to Decision 2003/749/EC is fixed at EUR 8 088 508,16. Since a first instalment of EUR 3 000 000 has already been granted in accordance with Decision 2003/749/EC, the balance of the Community financial contribution is fixed at EUR 5 088 508,16. Article 2 This Decision is addressed to the Kingdom of Belgium. Done at Brussels, 23 June 2006. For the Commission Markos KYPRIANOU Member of the Commission (1) OJ L 224, 18.8.1990, p. 19. Decision as last amended by Decision 2006/53/EC (OJ L 29, 2.2.2006, p. 37). (2) OJ L 271, 22.10.2003, p. 19. Decision as amended by Decision 2004/18/EC (OJ L 5, 9.1.2004, p. 81).